Citation Nr: 0009829	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which service connection was denied for tinnitus.  

In previous Remands, the Board has attempted to ensure 
compliance with due process considerations in order to 
preserve the appellant's right to appeal the denial of a 
claim for service connection for tinnitus.  At the Board's 
direction, in November 1999 the veteran was properly notified 
of an October 1998 rating decision in which service 
connection was denied for tinnitus.  On review of the record 
at this juncture, the Board has concluded that an appeal has 
been perfected with regard to the October 1998 denial of 
service connection for tinnitus.  

The Board notes that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO 
before a claimant may secure "appellate review" by the 
Board.  An appeal to the Board consists of a timely filed 
notice of disagreement to the rating decision and a timely 
filed substantive appeal in response to the Statement of the 
Case.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.200 (1999).  The claimant has one year from the date of 
notification of the rating decision to file a notice of 
disagreement to initiate the appeal process, and a Statement 
of the Case is then forwarded by the RO to the claimant.  In 
order to complete the appeal, the claimant must file a 
substantive appeal with the RO within 60 days of the mailing 
date of the Statement of the Case, or within the remaining 
time, if any, of the one year period beginning at the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 19.30, 20.302 (1999).  Absent a 
rating decision, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over an issue. Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993). An application 
that is not in accord with the statute shall not be 
entertained. 38 U.S.C.A. § 7108 (West 1991).  

The Board has accepted a VA Form 646 addressing the issue of 
service connection for tinnitus as a notice of disagreement 
with regard to the October 1998 rating decision in which 
service connection for tinnitus was denied.  This Form 646 
was submitted the veteran's representative on March 13, 2000, 
or within one year following proper notification of the 
adverse rating decision via a November 1999 communication 
from the RO to the veteran.  

The Board notes that a Supplemental Statement of the Case 
(dated November 1998) and a Statement of the Case (June 1999) 
were prematurely issued prior to the date of receipt of a 
notice of disagreement, and that no Statement of the Case was 
issued after the receipt of the document which has been 
construed as a notice of disagreement.  However, the Board 
has construed an Appellant's Brief, dated March 29, 2000, as 
a substantive appeal with regard to this issue.  The March 
29, 2000 brief submitted by the veteran's representative 
meets the requirements for a substantive appeal, as the 
appealed issue is specifically identified and specific 
arguments are made regarding the errors alleged by the RO.  
Furthermore, this document  was timely filed within the 
remainder of the one year period following notification of 
the adverse rating decision.  See Archbold v. Brown, 9 Vet. 
App. 124, 132 (1996).  In addition, it is the Board's opinion 
that the requisite due process considerations have been 
satisfied as there has been adequate notice of appellate 
procedures and the appellant has not been prejudiced.  For 
these reasons, the Board finds that the above-noted documents 
constitute an out-of-order perfection of the appeal with 
regard to the issue of entitlement to service connection for 
tinnitus.  Id.

As an appeal with regard to the issue of entitlement to 
service connection for tinnitus has been perfected, 
therefore, the Board has accepted jurisdiction of this claim 
and it has proceeded with appellate review thereof.  





REMAND

The record indicates that pertinent evidence with regard to 
the instant claim was received at the RO in February 2000, or 
prior to the transfer of claims folder to the Board for 
further consideration following a December 1999 remand.  This 
evidence consists of a January 2000 medical opinion from the 
veteran's private physician, Dr. Larry Hammett, M.D., 
regarding the etiology of the veteran's tinnitus.  

According to 38 C.F.R. § 19.37, evidence received by the 
agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review or disposition.  
Furthermore, if the Statement of the Case and any prior 
Supplemental Statements of the Case were prepared before the 
receipt of the additional evidence, a Supplemental Statement 
of the Case will be furnished to the appellant and his 
representative in accordance with 38 C.F.R. § 19.31 (1999), 
or when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued. 

The noted medical opinion has not yet been considered by the 
RO in conjunction with the veteran's claim for service 
connection for tinnitus, as the record does not indicate 
discussion of this evidence in a Rating Decision or a 
Statement of the Case.  In addition, there is no indication 
that waiver of review of this evidence by the RO in the first 
instance has been effectuated.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should issue a Supplemental 
Statement of the Case with consideration 
of the January 2000 medical opinion of 
Dr. Larry Hammett, M.D., which was 
received at the RO in February 2000.  

2.  In view of the language used by Dr. 
Hammett, the RO should prepare an 
appropriate document that addresses 
direct and secondary service connection.

3.  The veteran is informed that he has a 
duty to submit evidence of a well 
grounded claim for service connection.  
If there is competent evidence that 
relates tinnitus to service or a service-
connected disability, that evidence must 
be submitted by him to the RO.  The 
veteran is specifically invited to have 
Dr. Hammett explain the basis of the 
opinion that "this type of hearing loss 
is often responsible for tinnitus."  
(The doctor does not explain how hearing 
loss causes tinnitus.)

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board, if 
appropriate, after compliance with all requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 

38.02-38.03.  The purpose of this remand is to ensure 
compliance with due process considerations.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


